Citation Nr: 0201466
Decision Date: 05/28/02	Archive Date: 08/16/02

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  98-08 882A	)	DATE MAY 28, 2002
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office San Diego, California


ORDER

     The following corrections are made in a decision issued by the Board in this case on May 16, 2002:

On line 6, page 16, add and appellate rights after the word actions.  

	On line 10, page 16, add and appellate rights after the word determination.  

	On line 2, page 18, add not after the word does.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans Appeals





Citation Nr: 0201466	
Decision Date: 02/13/02    Archive Date: 02/20/02

DOCKET NO.  98-08 82A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an effective date prior to January 25, 
1996 for the grant of service connection for chronic paranoid 
schizophrenia.  

2.  Entitlement to an effective date prior to March 3, 1996 
for a 100 percent disability evaluation for chronic paranoid 
schizophrenia.  

3. Whether clear and unmistakable error (CUE) exists in a 
June 1979 Department of Veterans Affairs (VA) Regional Office 
(RO) decision, which denied service connection for a 
psychiatric disorder.  


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel



INTRODUCTION

The veteran had active service from March 1974 to January 
1977.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1997 rating decision of the San 
Diego, California, VA Regional Office (RO).  The RO granted 
service connection for chronic paranoid schizophrenia, 
effective January 25, 1996, and assigned a 70 percent 
disability evaluation.  In April 1998, the RO increased the 
evaluation for chronic paranoid schizophrenia to 100 percent, 
effective March 3, 1996.  

In his substantive appeal, VA Form 9, received in June 1998, 
the veteran indicated that he desired to attend a hearing 
before a member of the Board in Washington, 
D. C.  The veteran was notified, by letter dated in October 
2001, of the time and place of the hearing.  However, he 
failed to appear for the hearing, without good cause shown.  
Thus, the hearing request is considered withdrawn.  38 C.F.R. 
§ 20.704 (2001).  


FINDINGS OF FACT

1.  The RO denied service connection for a mental disorder, 
specifically, schizoaffective schizophrenia, in June 1979, 
and properly notified the veteran of such determination; he 
did not appeal.  

2.  The unappealed June 1979 decision considered the law and 
evidence as it then existed and did not involve an error that 
manifestly changed the outcome.  

3.  The veteran filed a petition to reopen his claim in 
September 1988; he was not notified of the RO's decision, if 
any.  

4.  The effective date of service connection for chronic 
paranoid schizophrenia is controlled by the date of receipt 
of the petition to reopen the claim for chronic paranoid 
schizophrenia, September 12, 1988.  


CONCLUSIONS OF LAW

1.  The June 1979 rating decision that denied service 
connection for schizoaffective schizophrenia is final.  38 
U.S.C.A. § 7105 (West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 
(2001).  

2.  The June 1979 RO decision, which denied entitlement to 
service connection for schizoaffective schizophrenia did not 
contain CUE.  38 U.S.C.A. § 5109A (West Supp. 2001); 38 
C.F.R. § 3.105(a) (2001).

3.  The effective date of service connection for chronic 
paranoid schizophrenia is September 12, 1988.  38 U.S.C.A. 
§ 5110 (West 1991 & Supp. 2001).

4.  The criteria for an effective date of January 25, 1996, 
for a rating of 100 percent for chronic paranoid 
schizophrenia have been met.  38 U.S.C.A. § 5110 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.157, 3.400(o)(2) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service entrance examination, dated in March 1974, shows 
that psychiatric examination was normal.  A March 1975 record 
of treatment shows that the veteran complained of 
nervousness, and reported that he was unable to sleep.  The 
impression was nervous problems.  Valium was prescribed.  A 
December 1975 treatment record shows that the veteran 
complained of increased anxiety, drifting thoughts, and a 
feeling that most people were talking about him.  The 
impression was anxiety and elements of paranoia.  On 
evaluation at the psychiatric clinic the same day, the 
provisional diagnosis was situational adjustment disorder 
with anxiety and paranoid ideation.  Psychiatric evaluation 
in March 1976 revealed no evidence of psychiatric illness.  
The impression was that his behavior was a probable character 
pattern.  On psychiatric evaluation in November 1976, no 
mental disorder was noted.  The examiner indicated that the 
veteran's behavior was probably character in nature.  The 
November 1977 separation examination report shows that 
psychiatric examination was normal.  

In a VA hospital report, dated from November 1978 to May 
1979, the examiner stated that the veteran's psychiatric 
problems began around January 1978.  The examiner reported 
that the onset of his auditory hallucinations was unclear, 
but probably occurred in November or December of 1977.  The 
report notes that in January 1978, the veteran was shot in 
the abdomen while in a bar.  The examiner stated that his 
psychiatric problems progressed during his several month 
recovery period from the gunshot wound.  The report reflects 
that during the summer and fall of 1978 the veteran was 
living in a hotel room, and was quite withdrawn and 
psychotic.  

The report of examination further reflects that the veteran's 
past psychiatric history was reflective of difficulties while 
in the service and that he was reprimanded for inattention 
and staring out of windows.  The examiner stated that the 
veteran's past medical history was only significant with 
regard to the gunshot wound and a temporary colostomy, which 
was repaired.  

The examiner related that in December 1978, it was felt that 
he was probably not schizophrenic but perhaps instead had a 
severe reactive depression secondary to his disrupted self-
image following his gunshot wound.  The report notes that 
there was some question of organicity, but that tests, 
including a brain scan, EEG, and skull series were normal.  
The examiner stated that psychological testing did reveal 
some continuing evidence of organicity, although it was 
difficult to evaluate.  The report notes that the veteran was 
still psychotic at the time the report was written.  

VA outpatient treatment records, dated from November 1978 to 
May 1979, reveal a reported history of difficulties, both 
prior to, and during, service.  

In December 1978, the veteran filed an application for a 
mental/nervous disorder.  By rating decision dated in June 
1979, the RO denied service connection for schizo-affective 
schizophrenia.  The veteran was informed that service 
connection for a nervous condition was denied.  The RO noted 
in the rating decision that the diagnosis was not clear and 
that the mental problems appeared to be related to being shot 
rather than active duty.  Subsequently, the veteran submitted 
a statement related to that claim, which bares a date stamp 
of October 1980.  In response, the RO, by letter dated in 
November 1980, notified the veteran that no new and material 
evidence to reopen the claim had been provided.  In November 
1980, the veteran submitted a petition to reopen his claim 
for a mental disorder.  In response, the RO notified the 
veteran, by letter dated in December 1980, that he had not 
submitted new and material evidence.  

In September 1988, the veteran filed a petition (Form 21-526) 
to reopen his claim for a nervous condition and depression.  
The RO annotated the form noting that a "120" was received 
on September 12, 1988.  Additional handwritten codes 
contained on the Form 21-526 indicate that the claim was 
cleared.  

On January 25, 1996, the veteran filed a petition to reopen 
his claim of entitlement to service connection for paranoid 
schizophrenia.  

VA outpatient treatment records, received in July 1996, and 
dated from January 1991 to March 1995, reveal a diagnosis of 
chronic paranoid schizophrenia in 1991.

VA outpatient treatment records, dated from January 1995 to 
February 1996, show that the veteran was undergoing treatment 
for chronic paranoid schizophrenia.  The assessment in June 
1995 was chronic paranoid schizophrenia, mildly symptomatic.  
The assessment from August 1995 to November 1995 was chronic 
paranoid schizophrenia, stable.  Mental status examination in 
January 1996 disclosed that the veteran was pleasant 
euthymic, and had a full range of affect.  No psychotic 
symptoms were noted.  His medications were continued.  In a 
March 1996 record of treatment, the examiner noted that the 
veteran reported somewhat happily that he had been fired from 
his job for lack of attendance and had applied for 
unemployment benefits.  

By rating decision dated in July 1996, the RO determined that 
new and material evidence had not been submitted.  The 
veteran's claim to reopen his claim of entitlement to service 
connection for schizoaffective disorder was denied.  

VA outpatient treatment records, dated from July 1995 to 
October 1996, reflect that the veteran's chronic paranoid 
schizophrenia was stable.  A September 1996 record of 
treatment shows an assessment of chronic paranoid 
schizophrenia with some mild symptoms.  

On VA examination in October 1996, the veteran provided a 
history of difficulties, to include hearing voices, having 
racing thoughts, feeling depressed, paranoid, and isolating 
himself.  He stated that his mental difficulties were 
actually worse at separation from service in 1978.  He 
reported having been hospitalized on 4 occasions from 1978 to 
1996, with a diagnosis of paranoid schizophrenia.  
Commencement of current daily activities was reported as 
beginning with rising at 3:30 a.m.  He reported that he drank 
coffee, smoked cigarettes, and stared out the window.  He 
went to school, walked, and biked.  He related that he ate 
twice per day, took a nap, and went to bed at 9:00 p.m.  He 
reported having no family in the area in which he resided, 
nor friends or neighbors.  His hobbies were listed as reading 
and weight lifting.  He stated that he knew how to drive but 
took the bus for transportation.  

The examiner stated that the veteran claimed that he saw a 
doctor every couple of months and took Haldol, Prozac, and 
some type of sleeping pill, which helped him to some degree.  
The report of examination notes that on one hand he indicated 
that he was fairly stable for the last six months and on the 
other hand he indicated that the sleeping pill was something 
relatively new for his sleep difficulties.  The examiner 
reported that initially, the veteran stated that he was not 
seeing and hearing things but later said that he was hearing 
voices.  The examiner elaborated, stating that when he asked 
him to provide more information about what he saw and heard, 
the veteran said that if he was not on medication, he might 
be upset and scared of people, and would not be able to 
remain in the presence of others.  The report notes that he 
was attending school several times per week but was having 
some difficulty concentrating.  The veteran reported that he 
was generally moderately tired some of each day but had less 
need for sleep.  He stated that he had a severe degree of 
lowered interest and pleasure in his activities on most days.  
The examiner indicated that some of the veteran's indicated 
symptoms did not seem to fit with some of the other things he 
mentioned for mental status.  

On evaluation, his speech was normal in clarity, quantity, 
rate, volume, and quantity.  He related adequately with a 
glib quality.  Eye contact was average.  His mood was 
euthymic.  His affect was appropriate and full.  No 
hallucinations were evidenced.  Associations were essentially 
usually circumstantial and often tangential.  There was no 
apparent disturbance with thought content.  No delusions were 
evident.  Ideation was otherwise unremarkable.  The examiner 
described the veteran's judgment as being able to make enough 
reasonable life decisions to keep out of legal entanglements.  
The diagnoses were:

Axis I:	Schizophrenia, residual type.  Alcohol and 
polysubstance abuse in remission.
	Axis II:	No personality traits.
	Axis III:	Some indication of physical problems.
	Axis IV:	Mild
Axis V:	Highest Global Assessment of Functioning (GAF) 
in the past 12 months - 54; current - 54.  

The examiner stated that it did not seem very probable that 
the veteran would have difficulty withstanding the pressures 
of an eight-hour workday and relating and interacting with 
coworkers, dealing with the public, carrying out complex job 
instructions.  

On VA examination in February 1997, the examiner indicated 
that he had reviewed the claims folder.  The veteran 
complained of suicidal tendencies, difficulty concentrating, 
a constant feeling that others were controlling or 
manipulating him and an ongoing tendency of hearing voices 
and seeing things.  He reported that he frequently heard 
voices, including when listening to the radio, and saw 
things.  He stated that if he was not sleeping at night, he 
heard voices and felt that he was being commanded or directed 
what to do.  He described a scenario in which he was washing 
his car and felt that he was identical to the engine and was 
worried that a mechanic would affect his thinking by 
repairing his automobile engine.  He reported that it was 
difficult for him to concentrate.  The report notes that he 
lived in a recovery home (had been sober for 8 years), and 
tried to work.  He stated that he had been fired from 
multiple jobs and had had to quit school because of bizarre 
behavior or difficulties concentrating.  The examiner noted 
that he tended to ramble in discussing his work history in a 
somewhat disorganized fashion.  The veteran reported having 
last worked in 1995 stocking shelves.  He stated that 
sometimes at work he felt that people were watching him, 
controlling him, and giving him erroneous information.  He 
stated that he isolated himself, felt that people called him 
names, and felt that he had difficulty managing his 
appearance and his responsibilities.  The report notes that 
he did not like to go out and about doing chores because of 
forgetfulness and fearfulness.  He stated that friends helped 
him with shopping and banking. 

On evaluation, his thoughts were poorly organized with a 
tendency towards loose associations and disorganization.  He 
did not appear to be acutely hallucinating.  The report of 
examination notes that he had some difficulty with cognitive 
testing.  The diagnoses were:

Axis I:	Chronic paranoid schizophrenia.  (Onset 
appears to be probably in 1974, and medical 
evidence establishes onset clearly to be in 
1975)
	Axis II:	No personality disorder diagnosed.
	Axis III:	Physical diagnosis deferred.
	Axis IV:	Stress: 3, moderately severe
Axis V:	GAF:  function over the past one year - fair 
to poor, 50 out of 100; function at the 
present time - fair to poor, 50 out of 100.

The examiner stated that the presence of significant 
psychotic symptoms was indicated in 1974, and that these 
symptoms began to be documented clearly in 1975.  

In a statement in support of his claim, received in April 
1997, the veteran stated that he was seeking an increased 
evaluation based on unemployability.  

By rating decision dated in March 1997, the RO reopened the 
claim and granted service connection for chronic paranoid 
schizophrenia and assigned a 70 percent disability 
evaluation, effective from January 25, 1996.  

In an April 1998, the RO increased the disability evaluation 
for chronic paranoid schizophrenia to 100 percent, effective 
March 3, 1996.  

In his substantive appeal, VA Form 9, received in June 1998, 
the veteran asserted that the effective date of the grant of 
service connection should be immediately following separation 
from service.  He cited the reference to reported psychotic 
symptoms in 1974 noted by a VA examiner in support of his 
claim.  He further stated that service medical records 
documented his symptoms of schizophrenia as early as 1975.  
The veteran further alleges that VA failed in its duty to 
assist him in association with a December 26, 1978 claim and 
that as a result of his psychiatric disorder he was unable to 
pursue his claim.  He further asserted that there was clear 
and unmistakable error in the June 1979 rating decision, 
which denied his claim for chronic paranoid schizophrenia.  
He alleged that the RO failed to consider service medical 
records.  

Criteria

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 38 
U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2001).  Except as otherwise provided, the 
effective date of an evaluation and award of compensation 
based on an original claim or a claim reopened after final 
disallowance will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Unless specifically provided, 
such determination is made on the basis of the facts found.  
38 C.F.R. § 3.400(a).

The effective date of an evaluation and award of compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within 1 year after separation from 
service; otherwise, date of receipt of claim, or date 
entitlement arose, whichever is later.  
38 C.F.R. 3.400(b) (2) (2001).

Unless specifically provided otherwise, the effective date of 
an award based on a claim for an increase "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a) (West 1991).  The implementing regulations 
clarify this to mean that the effective date of an evaluation 
and an award of compensation based on (a) an award of 
disability compensation will be date of receipt of claim or 
date entitlement arose, whichever is later, and (b) an award 
of increased disability compensation will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability occurred, if the claim is received 
within one year from such date; otherwise, the effective date 
is the date of receipt of claim.  38 U.S.C.A. § 5110(a) and 
(b)(2); 38 C.F.R. § 3.400(o)(1) and (2); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).

The evaluation of the level of disability is to be based on 
review of the entire evidence of record and the application 
of all pertinent regulations.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  When all the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000, (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, and 5107); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001) (hereafter "VCAA").  The new law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  VCAA.  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  VCAA, 
(38 U.S.C.A. § 5102 and 5103); 66 Fed. Reg. 45,620 (Aug 29, 
2001) (to be codified as amended at 38 C. F. R. § 3.159 
(2001).  The record shows that the veteran was notified in 
the March 1997 rating decision of the reasons and bases for 
the decision on his claim.  He was further notified of this 
information in the March 1997 and May 2001 supplemental 
statements of the case.  The Board concludes that the 
discussions in the March 1997 rating decision, as well as in 
the supplemental statements of the case, which were all sent 
to the veteran, informed him of the information and evidence 
needed to substantiate the claims and complied with VA's 
notification requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA, 
(38 U.S.C.A. § 5103A); 66 Fed. Reg. 45,620 (Aug 29, 2001) (to 
be codified as amended at 38 C. F. R. § 3.159 (2001)).  The 
veteran has not identified any available unobtained evidence 
that might aid his claim or that might be pertinent to the 
bases of the decision on his claim.  The Board notes that the 
veteran failed to report for a scheduled hearing before a 
member of the Board in Washington, D. C.  The duty to assist 
is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  There 
is sufficient evidence of record to decide the claims 
properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with 
no benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  

The Board notes that VA issued regulations to implement the 
VCAA in August 2001, 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The amendments were effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(b), which 
is effective August 29, 2001.  Except for the amendment to 38 
C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that 
"the provisions of this rule merely implement the VCAA and 
do not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.  

Analysis

CUE

Previous determinations, which are final and binding, will be 
accepted as correct in the absence of clear and unmistakable 
error.  38 C.F.R. § 3.105(a).  

In Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter, "the Court") propounded a three-pronged 
test to determine whether CUE was present in a prior 
determination:  (1) either the correct facts, as they were 
known at the time, were not before the adjudicator (i.e., 
more than simple disagreement as to how the facts were 
weighed or evaluated) or the statutory or regulatory 
provisions extant at the time were incorrectly applied; (2) 
the error must be undebatable and of the sort which, had it 
not been made, would have manifestly changed the outcome at 
the time it was made; and (3) a determination that there was 
CUE must be based on the record and law that existed at the 
time of the prior adjudication in question.

The Court has refined and elaborated on that test, stating 
that "CUE is a very specific and rare kind of 'error.'  It 
is the kind of error, of fact or of law, that when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error..."  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  The Court 
further stated that:

If a claimant-appellant wishes to 
reasonably raise clear and unmistakable 
error there must be some degree of 
specificity as to what the alleged error 
is and, unless it is the kind of 
error...that, if true, would be clear and 
unmistakable error on its face, 
persuasive reasons must be given as to 
why the result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a clear and unmistakable error claim is 
undoubtedly a collateral attack, the 
presumption is even stronger.

Id.  Broad-brush allegations of failure to follow the 
regulations or failure to give due process, or any other 
general, non-specific claim of error cannot meet the 
specificity required to render a claim of CUE meritorious.  
See Fugo at 44; see also Russell, supra.  More recently, the 
United States Court of Appeals for the Federal Circuit has 
held that in order to be CUE, the error must be of a type 
that is outcome determinative.  Glover v. West, 185 F.3d 1328 
(Fed. Cir. 1999).

The veteran and his representative contend that the RO 
committed CUE in the June 1979 decision by failing to 
consider service medical records and failing in its duty to 
assist.  

In support of his contention that the RO failed to consider 
service medical records, the veteran cites the fact that the 
VA examiner 1997 stated that psychotic symptoms had an onset 
during service.  The veteran further states that service 
medical records document a mental disorder, later diagnosed 
as schizophrenia, during service.  

The laws and regulations extant in June 1979 pertinent to 
service connection in this matter were essentially the same 
as they exist currently.  The June 1979 RO decision 
references the inservice mental evaluations.  Specifically, 
the decision notes that psychiatric examinations in March 
1976 and November 1976 showed no evidence of psychiatric 
illness and no mental disorder.  At separation in November 
1977, psychiatric examination was normal.  The RO had before 
it service medical records in which medical professionals 
found that the veteran did not have a chronic schizophrenic 
disorder during service.  The remainder of the evidence 
before the RO was a VA hospital report dated from November 
1978 to May 1979 and VA outpatient treatment records dated 
from November 1978 to May 1979.  In the former, not only was 
the diagnosis questioned, but the October 1996 VA examiner 
stated that the diagnosis may have been a result of a post-
service gunshot wound.  In the latter, there was no diagnosis 
provided.  The examiner had no other evidence regarding the 
etiology of the veteran's psychiatric condition at the time 
of the 1979 decision. Thus, the RO weighed the evidence at 
the time of its 1979 rating action and that evidence included 
the service medical records, VA and private treatment 
records.  In view of the evidence, to include service medical 
records, the Board finds that there was sufficient evidence 
to support the basis for the RO's determination.  When one 
disputes the way evidence was weighed, such a dispute cannot 
rise to the level of clear and unmistakable error.  Crippen 
v. Brown, 9 Vet. App. 412, 419 (1996).  

Although there is an indication that records predating 
November 1978 were not associated with the claims folder at 
that time, such a deficiency does not rise to the level of 
clear and unmistakable error.  The Board notes that while 
under Bell v. Derwinski, 2 Vet. App. 611 (1992), VA is deemed 
to have constructive knowledge of certain documents which are 
generated by VA agents or employees, including VA physicians, 
the holding in Bell did not exist at the time of the June 
1979 rating decision.  Thus, while a remand for 
readjudication might be warranted under existing case law, 
such was not in order in 1979.  See Dunn v. West, 11 Vet. 
App. 462, 466 (1998).  A claim of CUE is based on the law in 
effect at the time of the rating decision under review.

Effective date-service connection

Initially, the Board finds that the veteran did not perfect 
an appeal of the June 1979 rating decision, which denied 
service connection for a mental disorder.  That decision is 
final.  38 C.F.R. § 20.302 (b) (2001).  Subsequent to the 
that determination, the veteran submitted a Form 21-526.  In 
acknowledgment, the RO annotated the Form 21-526 to reflect 
that a "120" had been accepted on September 12, 1988.  An 
October 1988 coded annotation indicates that the claim was 
cleared from the system.  There is no indication in the 
claims file that the veteran was informed of the RO's actions 
in this regard.  Additional codes scrawled on the Form 21-526 
are incomprehensible.  Statements and supplemental statements 
of the case associated with the claims folder contain no 
reference to the September 1988 Form 21-526.  Therefore, the 
Board can only conclude that the veteran was not provided 
with a determination emanating from the September 1988 Form 
21-526.  

Based upon the foregoing, the Board finds that September 12, 
1988, rather than January 25, 1996, is the controlling date 
as to reopening the claim of entitlement to service 
connection for chronic paranoid schizophrenia.  In view of 
this finding, the issue of the disability evaluation assigned 
for chronic paranoid schizophrenia between September 12, 1988 
and January 25, 1996 is not properly before the Board at this 
time.  The Board is limited to reviewing that which the RO 
has already considered.  The RO has not yet had an 
opportunity to render a decision regarding the disability 
evaluation during that time period.  Once the RO has made a 
decision in that regard, and has notified the veteran of 
such, he will be at liberty to appeal the RO's decision.  
Stated differently, this cannot be the same claim when it has 
not been previously considered.  Ephraim v. Brown, 82 F.3d 
399, 402 (Fed. Cir. 1996).  

Effective date-evaluation

As to the issue of the percentage disability evaluation 
assigned, the Board notes that the veteran is service 
connected for chronic paranoid schizophrenia as a medical 
determination was eventually made to the effect that the 
veteran had chronic paranoid schizophrenia related to 
service.  In May 1998, the RO evaluated the veteran's 
disability as 100 percent disabling, effective March 3, 1996.  
We agree with the evaluation but herein revise the effective 
date of the 100 percent evaluation.  

The Board notes that the VA Schedule of Ratings for Mental 
Disorders has been amended and redesignated as 38 C.F.R. 
§ 4.130 (2001), effective November 7, 1996.  However, in that 
the veteran is already in receipt of a 100 percent disability 
evaluation, effective March 3, 1996, the new criteria is not 
applicable.  

The Board is willing to accept that, although theoretically 
the veteran may have been employed until March 3, 1996, his 
work habits were of such a nature that he was unable to 
retain and/or maintain employment prior to that time.  
Coupled with his poor work history are the decreasing GAF 
scores of record.  The October 1996 VA examination report 
reflects a GAF score of 54, both at the time of the 
examination and in the prior year.  On subsequent VA 
examination in February 1997, his mental status was described 
as fair to poor with a decrease in his GAF score to 50, at 
that time, as well as in the previous year.  Based on these 
facts, in conjunction with the narrow timeframe by which we 
are constrained on this particular issue, we are unable to 
conclude that March 3, 1996 is the date certain on which the 
veteran became worse.  Accordingly, we find that an 
evaluation of 100 percent, effective January 25, 1996, is 
warranted.  

The Board notes that insofar as the veteran has herein been 
granted a 100 percent evaluation from January 25, 1996 to 
March 3, 1996, an extraschedular rating under the provisions 
of 38 C.F.R. § 3.321(b)(1) (2001) for this time period does 
not warrant consideration.  For the same reasons, the issue 
of TDIU is moot, even had it been developed for appeal.  


ORDER

Service connection for chronic paranoid schizophrenia is 
granted, effective September 12, 1988, subject to regulations 
that control the payment of monetary benefits.  

A 100 percent disability evaluation is granted, effective 
January 25, 1996, subject to the controlling regulations 
applicable to the payment of monetary benefits. 

The RO's June 1979 rating decision, which denied service 
connection for chronic paranoid schizophrenia does contain 
CUE.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

